[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 12-10577                 ELEVENTH CIRCUIT
                           Non-Argument Calendar                JUNE 22, 2012
                         ________________________                JOHN LEY
                                                                  CLERK
                  D.C. Docket No. 8:05-cr-00061-RAL-EAJ-3



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                     versus

JEVON SCOTT,
a.k.a. Iceman,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (June 22, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

     Jevon Scott appeals the denial of his motion for a sentence reduction,
pursuant to 18 U.S.C. § 3582(c)(2), which sought to modify his 180-month

sentence for conspiring to possess cocaine base with intent to distribute based on

Amendment 750 to the Sentencing Guidelines. He argues that, because the

Guidelines are merely advisory, the district court should have reduced his sentence

pursuant to Amendment 750, even though he was sentenced as a career offender

under U.S.S.G. § 4B1.1.

      We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2). United States v. Moore, 541 F.3d 1323,

1326 (11th Cir. 2008). Amendment 750, which has been made retroactive, revised

the Drug Quantity Table in U.S.S.G. § 2D1.1(c), and reduced the base offense

levels associated with various amounts of crack cocaine. U.S.S.G. App. C,

amends. 750, 759. Nevertheless, a sentence reduction is not authorized under

§ 3582(c)(2) if the relevant amendment does not have the effect of lowering the

defendant’s applicable guideline range due to the operation of another guideline.

U.S.S.G. § 1B1.10(a)(2)(B); U.S.S.G. § 1B1.10, comment. (n.1). Thus, a

retroactive amendment to § 2D1.1 does not alter the guideline range of a defendant

sentenced as a career offender under § 4B1.1. See Moore, 541 F.3d at 1330.

Furthermore, § 3582(c)(2) and the applicable guideline policy statements in

§ 1B1.10 still bind a district court’s discretion, regardless of the advisory nature of

                                           2
the Guidelines. See United States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir.

2009).

      Here, the District Court did not err when it denied the § 3582(c)(2) motion

requesting relief under Amendment 750 because Scott was originally sentenced as

a career offender under § 4B1.1, not under § 2D1.1. Thus, Amendment 750 has no

effect on Scott’s applicable guideline range, and he is ineligible for § 3582(c)(2)

relief on that basis. Furthermore, contrary to Scott’s argument, the District Court

was bound by § 3582(c)(2) and the applicable policy statements contained in

§ 1B1.10, regardless of the advisory nature of the Guidelines.

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      AFFIRMED.




                                          3